Examiners Comment
Claims 1, 4, 8,11-12, 14, 17, 21, 24-25, 27, 29, have been amended.
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection for claims 11 and 24 has been withdrawn, based on claim amendments.
Claims 1-30 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for claims 1, 14, 27 and 29, the following underlined claim limitation is not disclosed by any prior art: “… performing a beam sweep procedure for one or more candidate beams for adding or handover to a second cell operating in accordance with millimeter wave (mmW) RAT, wherein the beam sweep procedure is performed based on previous beam measurements stored in a measurement database and based on a determination of limited movement by the UE since performing previous beam measurements;…”.

Closest prior art: 
Huang (US11,159,995B2) discloses performing handover in massive MIMO systems. A wireless communication device is described to include one or more receivers that measures beams of a neighbor cell in response to a command of a MIMO communication system. The wireless communication device further includes one or more transmitters that reports information of the beams based on the measured beams to the massive MIMO communication. At col 7, lines 32-35, Huang discloses a source cell to measure beamformed reference signals at the adjacent cell. For utilizing a Beam Specific-Neighbor Cell Relation (BS-NCR), the base station for the source cell may acquire information of currently used beam of the wireless communication device which goes through a handover. Further at col 16, lines 40-58, The source base station signals the wireless communication device about spatial waveform formed by the beamformed reference signals of the neighbor cell based on certain antenna weights experiencing radio propagation channels. The neighbor cell is a target cell in a context of handover.
However, Huang does not disclose: “… the beam sweep procedure is performed based on previous beam measurements stored in a measurement database and based on a determination of limited movement by the UE since performing previous beam measurements…”.

Nilsson (US2020/0359404A1) discloses beam sweep and beam selection. The UE stores the RSRP for each UE RX beam for each UE panel. Then, when the UE is scheduled for a downlink transmission through a DCI, instead of only selecting the UE RX beam for respective panel based on the highest RSRP, the UE also takes the hypothetical inter-stream interference in to account when selecting the UE RX beams. However, Huang does not disclose the underlined limitation: “… the beam sweep procedure is performed based on previous beam measurements stored in a measurement database and based on a determination of limited movement by the UE since performing previous beam measurements…”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472